Title: From Alexander Hamilton to John De Barth Walbach, 17 April 1799
From: Hamilton, Alexander
To: Walbach, John De Barth


New York, April 17, 1799. “My object is to See exemplified the elementary evolutions of the Cavalry according to the Systems of Prussia, France, and Great Britain in order to compare them with each other and Select the best. For this purpose I wished you to instruct in those different evolutions a troop of Volunteer horse.… You will readily understand that I do not wish to extend your attention to the more complicated movements—but to the simple formation into Columns and display in line.”
